Citation Nr: 1009253	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-36 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased initial evaluation for diabetes 
mellitus, type 2, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 until 
October 1969, including a tour of duty in the Republic of 
Vietnam from March 1968 until March 1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2008 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDING OF FACT

The evidence does not demonstrate the Veteran's diabetes 
mellitus, type 2, requires insulin, a restricted diet, and 
prescribed regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus, type 2, have not been met. 38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in November 2007, April 2008 and 
May 2008 that fully addressed all notice elements.  Indeed, 
as this is an appeal arising from the initial grant of 
service connection, the notice that was provided in November 
2007 before service connection was granted was legally 
sufficient and VA's duty to notify the Veteran in this case 
has been satisfied. See Hartman v. Nicholson, 483 F.3d 1311 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007)

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records, prescription records and lay statements in 
support of his claim.  

The Board notes that the Veteran has never been afforded a VA 
examination in connection with his claim.  As such, the Board 
carefully considered whether to remand the claim to obtain an 
examination.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4); Beverly v. Brown, 9 Vet. App. 402, 406 (1996) 
(Holding that VA rating examinations must contain findings 
which address the specific diagnostic criteria.); see Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992) (Holding that VA must adhere to 
specific factors as enumerated in the rating criteria when 
evaluating schedular disability rating claims.).  

In this case, however, there is no duty on the part of VA to 
provide a medical examination, because the record includes 
treatment records, as recent as March 2008, which address 
pertinent symptoms and findings that can be applied to the 
Schedule for Rating Criteria.  In other words, the evidence 
of record is sufficient to rate the claim and an additional 
remand for this purpose would not be of assistance to the 
Board and would only delay the adjudication of the claim. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided); See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  In fact, the Veteran advised the RO 
in January 2008 and May 2008 that he had no further evidence 
to submit.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the Veteran seeks an 
increased evaluation for his diabetes mellitus, type 2.  By 
way of a brief history, the RO granted service connection for 
diabetes mellitus, type 2, in a February 2008 rating 
decision.  At that time, a 20 percent evaluation was assigned 
under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran 
contends the current rating evaluation does not accurately 
reflect the severity of his disability.  Specifically, he 
argues that he was evaluated only for taking an oral 
medication and explains that he has always been on insulin to 
control the diabetes.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
Veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

As noted above, the Veteran's diabetes mellitus, type 2, is 
evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Under that Diagnostic Code, a 20 percent rating is warranted 
for diabetes mellitus requiring insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet. A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities. A 60 percent 
rating is assigned when there is use of insulin, restricted 
diet and regulation of activities along with evidence of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider as well as complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is warranted for diabetes mellitus requiring more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

The evidence for consideration in connection with the 
Veteran's claim for an increased evaluation consists of 
private medical records and private prescription records 
dated from October 2007 until March 2008.  Throughout these 
appointments the Veteran indicated he walked for exercise and 
consistently denied following a specific diet.  The physician 
also regularly counseled the Veteran on American Diabetic 
Association (ADA) standards, including the importance of diet 
and exercise, the proper use of medication and the need to 
test blood glucose.  

Review of the records reflects the Veteran was diagnosed with 
diabetes mellitus in October 2007.  He was initially treated 
with oral medication in the form of two different tablets.  
By late October 2007, the physician indicated the Veteran's 
diabetes mellitus was unchanged and switched the Veteran from 
oral tablets to a combination of injectable insulins.  Also 
significant during this time period was a November 2007 
record which noted the Veteran had a 10 pound weight gain; 
however the physician indicated this was expected in bringing 
the sugars under control and he would address the need to 
increase activity.  The assessment was diabetes mellitus and 
the physician advised the Veteran to increase activity as 
tolerated after meals.  

Given the evidence as outlined above, the Board finds that 
the 20 percent rating currently assigned for the Veteran's 
service-connected diabetes mellitus adequately reflects the 
impairment experienced by the Veteran. He currently is 
undergoing insulin and oral hypoglycemic therapy for his 
diabetes mellitus.  Although he is regularly counseled on the 
ADA standards, including the importance of exercise, there is 
no indication the Veteran was ever prescribed regulation in 
activity or told to avoid strenuous occupational and 
recreational activities.  In fact, the Veteran was counseled 
in November 2007 to increase his activity.  Furthermore, the 
Veteran has not alleged he self-regulates his activities or 
argued that a physician prescribed regulation in activity.  
Rather, the Veteran's only argument is that the RO failed to 
consider his use of injectable insulin.  The use of such 
insulin, however, is contemplated by the current 20 percent 
evaluation.  In light of the lack of evidence that the 
Veteran is medically restricted from occupational or 
recreational activities, a rating in excess of 20 percent is 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has considered whether staged ratings are 
appropriate pursuant to Hart v. Mansfield, 21 Vet. App. 505 
(2007).  At no point during the course of the appeal is there 
any evidence that the Veteran's diabetes has necessitated a 
regulation of activities, the criteria missing to establish 
entitlement to the next higher 40 percent evaluation for 
diabetes.  As the Veteran's symptoms remained constant 
throughout the other periods on appeal, staged ratings are 
not warranted.

Finally, the disability does not warrant referral for extra-
schedular consideration. In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). 
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id. If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms." Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization). If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating. Id.

There is no evidence that warrants referral of the Veteran's 
claims for extraschedular consideration. The rating schedule 
appears to contemplate all of the Veteran's symptoms and his 
treatment of insulin and restricted diet.  Furthermore, there 
is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards with regard to the Veteran's diabetes mellitus. 
Accordingly, the claim will not be referred for extra-
schedular consideration.

The Board also considered whether the claim required 
additional development for consideration of a total 
disability rating due to individual unemployability (TDIU). 
Specifically, the Court recently held that a request for TDIU 
is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation. Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009). In other words, if the claimant or 
the record reasonably raises the question of whether the 
Veteran is unemployable due to the disability for which an 
increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based 
on individual unemployability as a result of that disability 
is warranted. Id at 455.

In the present case, neither the Veteran nor the record 
raised a claim of unemployability due to the service- 
connected diabetes mellitus. Rather, the record reflects the 
Veteran is employed as a security guard and has not otherwise 
asserted he could not work because of his diabetes mellitus. 
Accordingly, a remand for consideration of TDIU is not 
warranted.


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


